     Case 7:18-cv-06699-KMK-PED Document 29-1 Filed 10/16/19 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                             !
                                             i
ARCH SPECIAL TY INSURANCE                    i Civil Action No.: 7:18-cv-06699-KMK-PED
COMPANY,

                       Plaintiff,

V.

LLF CONSTRUCTION SERVICES, INC.,             i
                                             !
                                             i
                                             i
                       Defendant.            i
                                             !

                                        CONSENT JUDGMENT

        WHEREAS, Plaintiff Arch Specialty Insurance Company ("Arch") commenced the

above-captioned action (the "Action") against Defendant LLF Construction Services, Inc.

("LLF") for unpaid additional insurance premium owed to Arch by LLF under Commercial

General Liability Policy Number AGL0025498-00; and

        WHEREAS, LLF is no longer defending this matter; and

        WHEREAS, Arch and LLF have agreed to finally resolve this Action; and

        WHEREAS, Arch and LLF have agreed to entry of a Consent Judgment on the following

terms, and LLF has agreed not to appeal any part of this stipulated Consent Judgment;

        NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

        1.     Judgment is hereby entered against LLF and in favor of Arch in this Action in the

liquidated amount of $95,841.87, with interest at 9% per annum from November 25, 2016,

amounting to$ \'2,\ 1 '2,.4l~ •   g-Q
     Case 7:18-cv-06699-KMK-PED Document 29-1 Filed 10/16/19 Page 3 of 4




       2.       LLF has waived notice and service of entry of the Consent Judgment. LLF also

has agreed not to appeal or otherwise attack the validity or enforceability of the Consent

Judgment.

       3.       Any claims for attorneys' fees and costs related to this Action and incurred

through the date of entry of this Consent Judgment have been resolved between the parties and

are hereby disposed of by this Order. Nothing herein shall be construed to prohibit Arch from

seeking its attorneys' fees and costs in connection with any actions taken to enforce this Consent

Judgment in the future.

       IT IS SO ORDERED.

       DATED: ______._/----'
                        ;t  ---+--
                               " ---'
                                   "D   1-
                                    L...-
                                      1




The foregoing Consent Judgment has been agreed and consented to by the parties:

ARCH SPECIALTY INSURANCE COMP ANY

Dated: New York, New York
       October 16, 2019                               ROBINSON & COLE LLP


                                                By: Isl David C. Sienko
                                                    J. Gregory Lahr
                                                    Cara C. Vecchione
                                                    David C. Sienko
                                                    666 Third Avenue, 20th Floor
                                                    New York, New York 10017
                                                    Telephone: (212) 451-2900
                                                    Facsimile: (212) 451-2999
                                                    glahr@rc.com
                                                    cvecchione@rc.com
                                                    dsienko@rc.com
                                                    Attorneys for Plaintiff Arch Specialty
                                                    Insurance Company
    Case 7:18-cv-06699-KMK-PED Document 29-1 Filed 10/16/19 Page 4 of 4




LLF CONSTRUCTION SERVICES, INC.

Dated: New York, New York
       October 16, 2019                  MITCHELL LAW GROUP


                                    By: Isl Jerome Mitchell
                                        Jerome Mitchell
                                        295 Madison Avenue, 12th Floor
                                        New York, New York 10017
                                        Telephone: (646) 893-6049
                                        Facsimile: (914) 352-0000
                                        j.mitchell@mitlawgrp.com
                                         Attorneys for Defendant LLF Construction
                                         Services, Inc.
